        Case 2:12-cr-00352-JAD-GWF Document 81 Filed 03/26/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:12-CR-00352-JAD-GWF-1
 4
                   Plaintiff,                         ORDER
 5
            v.
 6                                                            ECF No. 80
     SHAWN BAIRD,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED that

11   the revocation hearing currently scheduled for Tuesday, March 30, 2021 at 2:00 p.m., be

12   vacated and continued to May 11, 2021 at 10:00 a.m.

13          DATED this 26th day of March, 2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
